Citation Nr: 1528517	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-02 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a mood disorder (including depression, anxiety attacks, suicidal ideation and mental problems).  

2.  Entitlement to an acquired psychiatric disorder, other than a mood disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran had active service from April 2004 to July 2004 and August 2004 to October 2004.  The Veteran served in the Mississippi Army National Guard from April 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the Veteran is essentially also seeking service connection for a disability manifested by symptomatology that is separate and distinct from his already service-connected mood disorder.  The issue has thus been restated on the title page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected mood disorder is more severe than currently reflected in his assigned disability rating.  The Veteran also contends that is entitled to service connection for a psychiatric disorder in addition to his already service-connected mood disorder.  

First, the evidence suggests, and the Veteran has reported, that he was hospitalized for psychiatric issues from September 2010 to October 2010 and in August 2014.  However, the RO has not considered whether temporary total disability ratings are warranted for either period.  The Board finds that the issue of a temporary total rating is part of the Veteran's claim for a higher initial rating and must be addressed on remand.  
Additionally, the Board notes that the Veteran was last afforded a VA examination in April 2013.  As the Veteran has subsequently reported being hospitalized in August 2014, the Board finds that the Veteran should be afforded another VA examination since the evidence suggests that there may have been a material change in the severity of his service-connected mood disorder since he was last examined.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, the Board notes that while the record does not contain a confirmed diagnosis of PTSD, bipolar disorder and a positive PTSD screen were noted in a November 2014 VA treatment record submitted by the Veteran.  In light of the varying diagnoses of record and Clemons, the Board finds that the VA examiner must also address the nature and etiology of the Veteran's diagnosed psychiatric disorders.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any pertinent evidence.  Specifically, the RO/AMC should obtain all outstanding VA treatment records, to include inpatient hospitalizations, dated from August 2014 to the present.  The AOJ/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such. 

2. The Veteran should be afforded an appropriate VA examination to determine whether he suffers from a psychiatric disorder in addition to his service-connected mood disorder and the current severity of psychiatric disability found to be etiologically related to service.  The Veteran's claims file and a copy of this Remand must be made available for review by the examiner.  Any indicated tests, studies and evaluations should be conducted.  The examiner is asked to identify all psychiatric disorders and address the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has an acquired psychiatric disorder, other than service-connected mood disorder, that is etiologically related to the Veteran's military service, to include his reported harassment by his Lieutenant.  In so opining, the Veteran should address the June 2010 and April 2014 VA examinations and VA treatment records.  

The examiner should then describe the nature, current severity, and all symptoms associated with the psychiatric disorders that are related to service.  The examiner should also provide an opinion regarding the level of occupational and social impairment caused by the Veteran's service related psychiatric disorder.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. After completing the above, the Veteran's claims should, be readjudicated based on the entirety of the evidence.  The RO must specifically consider whether temporary total disability ratings are warranted based on hospitalization in accordance with 38 C.F.R. § 4.29.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




